Exhibit 10.8

 

UNITED ONLINE, INC.
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

 

AMENDMENT AGREEMENT

 

AMENDMENT AGREEMENT by and between United Online, Inc., a Delaware corporation
(the “Corporation”), and Scott H. Ray (the “Participant”) to be effective as of
January 1, 2009.

 

RECITALS

 

A.            Participant is a party to a Restricted Stock Unit Issuance
Agreement with the Corporation pursuant to which Participant will become
entitled to receive shares of Common Stock that vest under the restricted stock
units evidenced by such agreement.

 

B.            The purpose of this Amendment Agreement is to bring the Restricted
Stock Unit Issuance Agreement, to the extent it pertains to restricted stock
units that were not vested as of December 31, 2004, into documentary compliance
with the applicable provisions of Section 409A of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations thereunder.

 

C.            The Restricted Stock Unit Issuance Agreement that is subject to
this Amendment Agreement is more particularly identified in attached Schedule I.

 

D.            All capitalized terms in this Amendment Agreement shall have the
same meanings assigned to them in the Restricted Stock Unit Issuance Agreement.

 

NOW, THEREFORE, it is agreed the Restricted Stock Unit Issuance Agreement is
hereby amended as follows, effective January 1, 2009:

 

1.             The Issuance Schedule set forth in Paragraph 1 of the Restricted
Stock Unit Issuance Agreement is hereby amended in its entirety to read as
follows:

 

“The Shares in which the Participant vests in accordance with the regular
Vesting Schedule set forth above shall be issued, subject to the Corporation’s
collection of all applicable Withholding Taxes, on the applicable vesting date
specified for those Shares in such Vesting Schedule or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar year in which the vesting date occurs or (if later) the fifteenth day
of the third calendar month following such vesting date. The applicable
Withholding Taxes are to be collected pursuant to the procedures set forth in
Paragraph 7 of this Agreement.”

 

--------------------------------------------------------------------------------


 

2.             Paragraph 3 of the Restricted Stock Unit Issuance Agreement is
hereby amended in its entirety to read as follows:

 

“(a)         Except as otherwise provided in Paragraph 3(b) below, should the
Participant cease Service for any reason prior to vesting in one or more Shares
subject to this Award, then the Award will be immediately cancelled with respect
to those unvested Shares, and the number of Restricted Stock Units will be
reduced accordingly.  The Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled units.

 

(b)           The Participant’s Employment Agreement sets forth certain terms
and conditions under which Participant’s equity or equity-based awards from the
Corporation, including this Award, may vest in part on an accelerated basis in
connection with his cessation of Service under various specified circumstances.
The Employment Agreement also sets forth the date or dates on which the shares
of Common Stock subject to the awards that vest on such an accelerated basis,
including the Shares subject to this Award, are to be issued.  The terms and
provisions of the Employment Agreement (including any conditions, restrictions
or limitations governing the accelerated vesting or the issuance of the Shares,
including (without limitation) the execution and delivery of an effective
general release), as they apply to this Award, are hereby incorporated by
reference into this Agreement and shall have the same force and effect as if
expressly set forth in this Agreement.”

 

3.             Paragraph 5(c) of the Restricted Stock Unit Issuance Agreement is
hereby amended in its entirety to read as follows:

 

“(c)         Any Restricted Stock Units which are assumed or otherwise continued
in effect in connection with a Change in Control or replaced with a cash
incentive program under Paragraph 5(a) shall be subject to the vesting
acceleration provisions of the Participant’s Employment Agreement, and any
Restricted Stock Units or the proceeds of any replacement cash incentive plan
which vest on an accelerated basis in accordance with those provisions shall be
issued or distributed on the applicable date or dates determined for those
Restricted Stock Units pursuant to terms of the Employment Agreement.
Accordingly, the terms and provisions of the Employment Agreement (including any
conditions, restrictions or limitations governing the accelerated vesting or 
issuance of the securities subject to the Participant’s outstanding equity
awards or the distribution of the proceeds of any replacement cash incentive
plan, including (without limitation) the execution and delivery of an effective
general release) shall apply to any Restricted Stock Units which are assumed or
otherwise continued in effect in connection with a Change in Control or replaced
with a cash incentive program under Paragraph 5(a) and are hereby incorporated
by reference into this Agreement, with the same force and effect as if expressly
set forth in this Agreement.”

 

2

--------------------------------------------------------------------------------


 

4.             Paragraph 5(d) of each Restricted Stock Unit Issuance Agreement
is hereby amended in its entirety to read as follows:

 

“(d)         If the Restricted Stock Units subject to this Award at the time of
the Change in Control are not assumed or otherwise continued in effect or
replaced with a cash incentive program in accordance with Paragraph 5(a), then
those units shall vest immediately prior to the closing of the Change in
Control. The Shares subject to those vested units shall be converted into the
right to receive the same consideration per share of Common Stock payable to the
other stockholders of the Corporation in consummation of that Change in Control,
and such consideration shall be distributed to Participant on the effective date
of that Change in Control or as soon thereafter as administratively practicable,
but in no event later than three (3) business days following the effective date
of that Change in Control. Such distribution shall be subject to the
Corporation’s collection of the applicable Withholding Taxes pursuant to the
provisions of Paragraph 7.”

 

5.             There is hereby added to the Restricted Stock Unit Issuance
Agreement the following new Paragraph 14:

 

“14.        Deferred Issuance Date.

 

(a)           It is the intention of the parties that the provisions of this
Agreement, as amended by the Amendment Agreement, continue to comply with the
requirements of the short-term deferral exception of Section 409A of the Code
and Treasury Regulations Section 1.409A-1(b)(4).  Accordingly, to the extent
there is any ambiguity as to whether one or more provisions of this Agreement as
so amended would otherwise contravene the requirements or limitations of Code
Section 409A applicable to such short-term deferral exception, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the requirements or limitations of Code Section 409A and the
Treasury Regulations thereunder that apply to such exception.

 

(b)           If and to the extent this Agreement may be deemed to create an
arrangement subject to the requirements of Section 409A, then no Shares or other
amounts which become issuable or distributable by reason of Participant’s
cessation of Service shall actually be issued or distributed to Participant
prior to the earlier of (i) the first day of the seventh (7th) month following
the date of his or her Separation from Service due to such cessation of Service
or (ii) the date of Participant’s death, if Participant is deemed at the time of
such Separation from Service to be a specified employee under
Section 1.409A-1(i) of the Treasury Regulations issued under Code Section 409A,
as determined by the Plan Administrator in accordance with consistent and
uniform standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  The deferred

 

3

--------------------------------------------------------------------------------


 

Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.

 

(c)           For purposes of this Agreement, the term Separation from Service
shall have the meaning ascribed to such term under Code Section 409A and the
Treasury Regulations issued thereunder.”

 

6.             There is hereby added to Appendix A of the Restricted Stock Unit
Issuance Agreement the following definition of Employment Agreement:

 

“Employment Agreement shall mean the Employment Agreement between the
Participant and the Corporation dated effective October 1, 2007 and as amended
effective January 1, 2009.”

 

7.             The definitions of Involuntary Termination and Misconduct set
forth in Appendix A of the Restricted Stock Unit Issuance Agreement are each
hereby deleted in their entirety.

 

8.             Except as modified by this Amendment Agreement, all the terms and
conditions of the Restricted Stock Unit Issuance Agreement subject to this
Amendment Agreement shall continue in full force and effect.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Amendment Agreement on
the date specified for that party below.

 

 

UNITED ONLINE, INC.

 

 

 

By:

/s/ Mark R. Goldston

 

 

 

Title:

Chairman, President and CEO

 

 

 

Dated:

December 19, 2008

 

 

 

 

 

/s/ Scott H. Ray

 

PARTICIPANT

 

 

 

Name:

Scott H. Ray

 

 

 

Dated:

December 29, 2008

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT SUBJECT TO

AMENDMENT AGREEMENT

 

The following Restricted Stock Unit Issuance Agreement between the Corporation
and Participant is subject to the Amendment Agreement:

 

AGREEMENT:

 

Award Date: November 15, 2007

 

 

 

 

 

 

 

Number of Restricted Stock Units

 

 

 

Originally Subject to Agreement:

 

275,000

 

 

 

 

 

Number of Restricted Stock Units

 

 

 

Currently Outstanding:

 

220,000

 

 

 

 

 

Number of Restricted Stock Units

 

 

 

Subject to Amendment Agreement:

 

220,000

 

 

6

--------------------------------------------------------------------------------